     Case 2:12-cv-02334-TLN-DB Document 116 Filed 08/17/21 Page 1 of 4


1    DAVID A. HUBBERT
     Acting Assistant Attorney General
2
     ALEXANDER STEVKO (CA Bar 301359)
3    Trial Attorney, Tax Division
     U.S. Department of Justice
4    P.O. Box 683
     Ben Franklin Station
5    Washington, D.C. 20044-0683
     Telephone: (202) 616-2380
6    Email: alexander.stevko@usdoj.gov

7

8

9

10                                    UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA
12

13
      United States of America,                         Case No. 2:12-CV-02334-TLN-DB
14
                         Plaintiff,                     UNOPPOSED MOTION TO EXTEND
15                                                      THE DEADLINE TO COMPLETE FACT
                v.                                      DISCOVERY
16
      L. Richard Shearer; Diane Shearer; Stanley
17    Swenson as Trustee of the Hotlum Trust,
      Berryvale Trust, and Regency Trust; et al.,
18
                         Defendants.
19

20
21          The United States of America moves for a sixty-day extension of time to complete fact
22   discovery and related deadlines in this case. In support of this motion, the United States avers as
23
     follows:
24
            1. The Court reopened discovery in this case for the parties to take depositions. (ECF No.
25

26   107)

27
            2. It later extended fact discovery previously until September 15, 2021 because of the
28

                                                       1


                                                                                                  18989581.1
     Case 2:12-cv-02334-TLN-DB Document 116 Filed 08/17/21 Page 2 of 4


1    COVID-19 pandemic and because Defendants’ counsel had health problems. (ECF No. 115)
2
             3. Defendants Richard and Diane Shearer have been trying to obtain certain IRS records
3
     and transcripts directly from the IRS for purposes of analyzing their current tax balance for the
4

5    years at issue in this case. They have been unable to do so.

6            4. The COVID-19 pandemic has affected IRS operations, and IRS records facilities in
7
     particular. It therefore takes the IRS longer than usual to retrieve and produce documents.
8
             5. While not the subject of document requests pursuant to the discovery in this case, the
9

10   documents could aid settlement in this case. Counsel for the United States has therefore been in

11   contact with the IRS to assist in obtaining the documents and transcripts for Defendants. The IRS
12   is optimistic that it can gather the requested information in in a month or so.
13
             6. The parties have also discussed settlement in this case and believe there is a chance of
14
     reaching a resolution when the parties are able to review the IRS documents related to the taxes at
15

16   issue and hold further discussions.

17
             7. Defendants Richard and Diane Shearer are also considering deposing an IRS revenue
18
     agent now that all Defendants’ counsel are healthy. However, doing so might be unnecessary if
19
     they are able to obtain and review the documents that the United States is working on getting for
20
     them.
21

22           8. The parties therefore think it is in their best interest as well as that of the Court to
23
     continue fact discovery by sixty days. Doing so will allow all the parties to avoid potentially
24
     unnecessary costs and expenses, and it will save the Court time from potentially unnecessary
25
     proceedings. Sixty days should allow for time to review the documents, hold settlement
26
     discussions, and schedule depositions if still needed.
27

28

                                                          2


                                                                                                           18989581.1
     Case 2:12-cv-02334-TLN-DB Document 116 Filed 08/17/21 Page 3 of 4


1           9. The United States has spoken with counsel for Defendants and they do not oppose this
2    motion.
3
            Wherefore, the United States respectfully requests that the Court extend the deadline to
4

5    complete fact discovery deadline by sixty days, until November 15, 2021, and adjust all related

6    deadlines accordingly.

7

8
     DATED: August 17, 2021.                              DAVID A. HUBBERT
9
                                                          Acting Assistant Attorney General
10

11                                                        /s/ Alexander E. Stevko
                                                          ALEXANDER E. STEVKO
12                                                        Trial Attorney, Tax Division
                                                          U.S. Department of Justice
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3


                                                                                                18989581.1
     Case 2:12-cv-02334-TLN-DB Document 116 Filed 08/17/21 Page 4 of 4


1
                                    CERTIFICATE OF SERVICE
2

3           IT IS HEREBY CERTIFIED that on this 17th day of August 2021, I caused a copy of the
     foregoing Notice of Substitution to be served by ECF notification on the following:
4
            MATTHEW GILMARTIN,                             Attorney for L. Richard Shearer and
5           Ohio Bar #024683                               Diane Shearer
            Matthew Gilmartin, Attorney at Law, LLC
6           P.O. Box 939
            North Olmsted, OH 44070
7           matt7g@att.net

8           SHAUN CUNNINGHAM (Local Counsel)               Attorney for L. Richard Shearer and
            Law Office of Shaun Cunningham                 Diane Shearer
9           41 Vantis Drive
            Aliso Viejo, CA 92656
10          mrshauncunningham@gmail.com
11          JOE ALFRED IZEN, Jr                            Attorney for Stanley Swenson as
            5222 Spruce Street                             Trustee of the Hotlum Trust, the
12          Bellaire, TX 7740                              Berryvale Trust and the Regency
            jizen@comcast.net                              Trust
13          JIHAD M. SMAILI (Local Counsel)                Attorneys for Stanley Swenson as
            SMAILI & ASSOCIATES                            Trustee for Hotlum, Berryvale, and
14          615 Civic Center Drive West, Suite 300         Regency Trusts
            Santa Ana, CA 92701
15          jihad@smaililaw.com
16                                                    /s/ Alexander Stevko
                                                      ALEXANDER STEVKO
17                                                    Trial Attorney, Tax Division
                                                      U.S. Department of Justice
18

19

20
21

22

23

24

25

26
27

28

                                                  4


                                                                                           18989581.1
